DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-3, 9-10 and 16-17 are objected to because of the following informalities:    
Claims 2, 9 and 16 recite, “generating a first AR display based on medical data related to a physical region of the patient’s anatomy, the first AR display comprising a stationary visualization of the medical data overlayed upon the physical region of the patient’s anatomy”.
For correcting spelling, the limitation is interpreted as, “generating a first AR display based on medical data related to a physical region of the patient’s anatomy, the first AR display comprising a stationary visualization of the medical data overlaid upon the physical region of the patient’s anatomy”.

Claims 3, 10 and 17 recite, “identifying one or more portions of the model of the medical data to be rendered as the stationary visualization of the medical data overlayed upon the physical region of the patient’s anatomy.”
For correcting spelling, the limitation is interpreted as, “identifying one or more portions of the model of the medical data to be rendered as the stationary visualization of the medical data overlaid upon the physical region of the patient’s anatomy.”

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims correspondence
Instant Application
1-7
8-13
14
15-20
Patent #11172996
1-7
8-13
7
14-19


Claims 1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 14 of U.S. Patent No. 11172996. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation  of instant application is broader than the limitation of claims 1, 8 and 15 of Patent 11172996 and the functionally of the claims of the instant application can be performed by the functionality of the claims 1, 8 and 14 of Patent 11172996.

Instant application
Claim 1 (method)
Claim 8 (device) 
Claim 15 (computer readable medium)

Patent#11172996
Claims 1 ( method)
Claim 8 (device)
Claim 14 (computer readable medium)
A computer-implemented method, comprising: 
 A computer-implemented method, comprising: 
tracking one or more positions and orientations of a fiducial marker relative to one or more positions and orientations of an Augmented Reality (AR) headset device;
tracking one or more positions and orientations of a fiducial marker relative to one or more positions and orientations of an Augmented Reality (AR) headset device worn by a user; 

prior to generation of an AR display of medical data at the AR headset device:
receiving one or more instances of respective types of landmark registration notifications with respect to at least one anatomical region,
receiving one or more physical landmark registration notifications based on particular coordinates of a tip of an instrument selected by the user,
(a) wherein a first type of landmark registration notification corresponds to a physical landmark registration based on particular coordinates of a tip of an instrument, the particular coordinates (1) being relative to a predefined fixed reference point in three-dimensional (3D) space external to the AR headset device and (ii) representing respective physical landmarks at a physical instance of the anatomical region, the fiducial marker being disposed on the instrument;
receiving one or more physical landmark registration notifications based on particular coordinates of a tip of an instrument selected by the user, the particular coordinates (i) being relative to a predefined fixed reference point in three-dimensional (3D) space external to the AR headset device and (ii) represent respective physical landmarks at a region of the patient's anatomy, the fiducial marker disposed on the instrument;
(b) wherein a second type of landmark registration notification corresponds to a virtual landmark registration based on one or more particular display locations of a display of medical data, the display of medical data portraying the anatomical region; and
receiving one or more virtual landmark registration notifications based on selection by the user of one or more particular display locations on a display of medical data, the display of medical data based on the region of the patient's anatomy at which the respective physical landmarks are located; and 
after receipt of the one or more instances of respective types of landmark registration notifications:

generating an AR display of medical data that corresponds with one or more of the physical and virtual landmark registrations, the AR display of medical data visualized in alignment with the physical instance of the anatomical region.
generating an AR display of medical data at the AR headset device in alignment with the physical region of the patient's anatomy that corresponds with the respective physical and virtual landmark registrations.


The phrase “after receipt of the one or more instances of respective types of landmark registration notifications” before generating AR data  at instant application  is similar to “prior to generation of an AR display of medical data at the AR headset device”  at the claim of 1 of patent because both limitations indicate AR data is generated after receiving registration notifications.


Dependent claims 2-7, 9-14 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, 9-13 and 15-19 of U.S. Patent No. 11172996 as the functionally of the claims 2-7, 9-14 and 16-20 of the instant application can be performed by the functionality of the claims 2-7, 9-13 and 15-19  of Patent 11172996.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Freese (US patent Publication: 20200352655, “Freese”) in view of Casas et al. ( US Patent: 10326975. “Casas”) .

Regarding claim 8, Freese teaches, A system (system 100 in Fig. 1) comprising one or more processors (Part of Fig.1 element 102, “[0041] FIG. 2 illustrates a block diagram of the smartphone 102 of FIG. 1. The smartphone 102 may include at least a processor 202, a memory 204,”), and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, (“[0016] In another embodiment, a non-transitory computer readable storage medium is disclosed that includes instructions to be implemented on at least one computing device including at least one processor”) ,cause the system to perform operations comprising:
tracking one or more positions and orientations of a fiducial marker relative to one or more positions and orientations of an Augmented Reality (AR) headset device worn by a user; (“[0034] The methods, devices, and systems described herein utilize optical tracking of an ultrasound transducer and needle via unique images/designs/patterns (e.g. fiducial marker) placed on these devices (which are independent of one another), with respect to a head-mounted display containing integrated camera(s) allowing augmented visualization of combined/overlaid real-life, real-time ultrasound images, and virtual representations (i.e. needle guide/trajectory).”)
Freese doesn’t expressly teach,  receiving one or more instances of respective types of landmark registration notifications with respect to at least one anatomical region,
However Casas teaches, receiving one or more instances of respective types of landmark registration notifications with respect to at least one anatomical region,  (Casas, Column 4 Lines 43-49: Registration of the 3D volume and the 3D surface 120 is performed by computer means 100, as is the registration of the stereoscopic video with the 3D surface 122. In embodiments, registration of 3D volume 104 and stereoscopic video 116 is completed through an intermediate registration of both images with the 3D surface image 112 into a common coordinate system,.” Column 23 Lines 17-19 : “… In embodiments, marker-based optical tracking is used for real-time location and orientation of instruments and devices 138. “) 
Freese and Casas are analogous as they are from the field of medical imaging.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Freese to have included receiving one or more instances of respective types of landmark registration notifications with respect to at least one anatomical region  as taught by Casas.
The motivation to include the modification is to achieve coordinates on a common coordinate system for AR image generation.
Freese as modified by Casas teaches,  (a) wherein a first type of landmark registration notification corresponds to a physical landmark registration based on particular coordinates of a tip of an instrument, the particular coordinates (1) being relative to a predefined fixed reference point in three-dimensional (3D) space external to the AR headset device and (ii) representing respective physical landmarks at a physical instance of the anatomical region, the fiducial marker being disposed on the instrument;
(Freese [0038]….”The system 100 also includes a medical device 116 for insertion into soft tissue of the patient by the practitioner.”  When the practitioner touches user’s body with a tip of an instrument (syringe), this touch is the selection of physical landmark or confirmation of physical landmark.  Freese [0034] tracks or calculates the coordinate of tip of the instrument/syringe. Freese “[0034] The methods, devices, and systems described herein utilize optical tracking of an ultrasound transducer and needle via unique images/designs/patterns (e.g. fiducial marker) placed on these devices.” The coordinate of tip of an instrument is translated to a common coordinate system by Casas.  The coordinate of a tip of an instrument relative to a predefined fixed reference point in 3D space external to the AR headset device is found by registration process by Casas with a common coordinate system, the origin of common coordinate system in a 3D space is external to the AR headset device. Casas, Column 4 Lines 43-49: Registration of the 3D volume and the 3D surface 120 is performed by computer means 100, as is the registration of the stereoscopic video with the 3D surface 122. In embodiments, registration of 3D volume 104 and stereoscopic video 116 is completed through an intermediate registration of both images with the 3D surface image 112 into a common coordinate system,.” Column 23 Lines 17-19 : “… In embodiments, marker-based optical tracking is used for real-time location and orientation of instruments and devices 138.”) 
 	wherein a second type of landmark registration notification corresponds to a virtual landmark registration based on one or more particular display locations of the display of medical data, the display of medical data portraying an anatomical region; (Casas: Column 12 Lines 1-14: “…… In embodiments, registration is done with the help of optical markers, e.g. color or reflective markers in certain predefined anatomical landmarks of the patient 118 for the 3D scanner system 110, corresponding to markers of the same size and shape placed on the same predefined anatomical landmarks of the patient 118 during the preoperative 102 or intraoperative imaging 106 (e.g. radiopaque markers for CT or x-ray imaging), or virtual markers placed on the predefined anatomical parts in the graphical representation of the images obtained, in the preoperative or intraoperative setting, through the available user interface means 130, 132.”)  and
after receipt of the one or more instances of respective types of landmark registration notifications: (Casas: Column 19: Lines 15-25: “The real view of the external structures and the virtual view 346 of the internal structures are blended with the help of a surface reconstruction 112, as already described, and they are shown in-situ with an appropriate degree of transparency, which may vary as the field of view changes. Registration between real and virtual surfaces makes all structures in the augmented view 346 be positioned in the correct location with respect to each other, therefore the derived image of the internal anatomical structure is directly presented in the surgeon's workspace in a registered fashion.”)
Freese as modified by Casas teaches, generating an AR display of medical data that corresponds with one or more of the physical and virtual landmark registrations, the AR display of medical data visualized in alignment with the physical instance of the anatomical region.( Freese Paragraph 0048] displays an AR display with virtual image of ultrasound image corresponding to a landmark (the location where the practitioner placed the needle) and projected path of a needle in addition to displaying real image of transducer. “[0048] FIG. 4 depicts a display screen image 400 as seen by a practitioner via the displays 108 of system 100. The transducer 112 is shown in a left hand of the practitioner and the medical device 116 (i.e. syringe including a needle) is shown in a right hand of the practitioner. The fiducial marker 114 is shown position on the transducer 112. A silicone phantom is shown below the transducer 112. The silicon phantom is designed to simulate soft tissue of a human patient. An ultrasound image produced by the transducer 112 is shown overlaid on the right side of the display screen image 400. A predicted position (i.e. projected path or extension) of the needle is generated by the smartphone 102 and overlaid on the display screen image 400.” 
Casas: Column 19: Lines 15-25: “The real view of the external structures and the virtual view 346 of the internal structures are blended with the help of a surface reconstruction 112, as already described, and they are shown in-situ with an appropriate degree of transparency, which may vary as the field of view changes.  Casas: Column 29 Lines 20-24: Registration between real and virtual surfaces makes all structures in the augmented view 346 be positioned in the correct location with respect to each other, therefore the derived image of the internal anatomical structure is directly presented in the surgeon's workspace in a registered fashion.”)


Claim 1 is directed to a method and its steps are similar in scope and functions of the element of device claim 8 and therefore claim 1 is rejected with same rationales as specified by the rejection of claim 8.

Claim 15 is directed to a computer program product comprising a non-transitory computer-readable medium ( Freese, “[0016] In another embodiment, a non-transitory computer readable storage medium is disclosed that includes instructions to be implemented on at least one computing device including at least one processor,“) and its elements are similar in scope and functions of the element of device claim 8 and therefore claim 1 is rejected with same rationales as specified by the rejection of claim 8.

Regarding claims 2, 9 and 16, Freese as modified by Casas  teaches, generating a first AR display based on medical data related to the physical region of the patient’s anatomy; (Freese, “[0048]….An ultrasound image produced by the transducer 112 is shown overlaid on the right side of the display screen image 400. A predicted position (i.e. projected path or extension) of the needle is generated by the smartphone 102”)
 the first AR display comprising a stationary visualization of the medical data overlayed upon the physical region of the patient’s anatomy. (Freese, Paragraph [0048] displays an AR display with virtual image of ultrasound image and projected path of a needle in addition to displaying real image of transducer. Freese “[0048] FIG. 4 depicts a display screen image 400 as seen by a practitioner via the displays 108 of system 100. The transducer 112 is shown in a left hand of the practitioner and the medical device 116 (i.e. syringe including a needle) is shown in a right hand of the practitioner. The fiducial marker 114 is shown position on the transducer 112. A silicone phantom is shown below the transducer 112. The silicon phantom is designed to simulate soft tissue of a human patient. An ultrasound image produced by the transducer 112 is shown overlaid on the right side of the display screen image 400. A predicted position (i.e. projected path or extension) of the needle is generated by the smartphone 102 and overlaid on the display screen image 400.”)

Regarding claims 3, 10 and 17, Freese as modified by Casas teaches, wherein generating a first AR display base on medical data comprises: 
applying a mapping to a model of the medical data related to the physical region of the patient’s anatomy, the mapping determined from the predefined fixed reference point in three- dimensional (3D) space to one or more respective physical landmarks selected at the physical region of the patient’s anatomy; (Freese[0038]….The system 100 also includes a medical device 116 for insertion into soft tissue of the patient by the practitioner.” The coordinate of tip of an instrument is translated to a common coordinate system by Casas.  The coordinate of a tip of an instrument relative to a predefined fixed reference point in 3D space external to the AR headset device is found by registration process by Casas with a common coordinate system, the origin of common coordinate system in a 3D space is external to the AR headset device. Casas, Column 4 Lines 43-49: Registration of the 3D volume and the 3D surface 120 is performed by computer means 100, as is the registration of the stereoscopic video with the 3D surface 122. In embodiments, registration of 3D volume 104 and stereoscopic video 116 is completed through an intermediate registration of both images with the 3D surface image 112 into a common coordinate system,.” Column 23 Lines 17-19 : “… In embodiments, marker-based optical tracking is used for real-time location and orientation of instruments and devices 138.”) and 
identifying one or more portions of the model of the medical data to be rendered as the stationary visualization of the medical data overlayed upon the physical region of the patient’s anatomy.. (Casas: Column 12 Lines 1-14: “…… In embodiments, registration is done with the help of optical markers, e.g. color or reflective markers in certain predefined anatomical landmarks of the patient 118 for the 3D scanner system 110, corresponding to markers of the same size and shape placed on the same predefined anatomical landmarks of the patient 118 during the preoperative 102 or intraoperative imaging 106 (e.g. radiopaque markers for CT or x-ray imaging), or virtual markers placed on the predefined anatomical parts in the graphical representation of the images obtained, in the preoperative or intraoperative setting, through the available user interface means 130, 132.”  Column 19 lines 5-15:  “In embodiments, the augmented view 346 may comprise a real view blended with virtual graphics. The real view is provided as stereoscopic video images 116 of the scene. The virtual graphics is derived from computer means 100, e.g. 3D volume or digital images 108 of preoperative images 102, generally a CT scan, or an MR scan, or a combination of them. In this case the virtual graphics also correspond to views of real anatomic structures, available to the surgeon 128 only as computer graphics renderings.”
 Freese  “[0048] An ultrasound image produced by the transducer 112 is shown overlaid on the right side of the display screen image 400. A predicted position (i.e. projected path or extension) of the needle is generated by the smartphone 102 and overlaid on the display screen image 400.”)


Claims 7 and 14,  Freese as modified by Casas teaches, wherein generating an AR display of medical data at the AR headset device comprises:
at one or more computer systems located remotely from the AR headset device:  Freese  [0075] Computer program code for carrying out operations for aspects of the present invention …… The program code may execute entirely on the computer,……entirely on the remote computer or server.”)  Casas also indicates the generation of base image can be done is a remote system. See Column 33 lines 15-30:  “Column 19 lines 5-15: Logic subsystem 602 may include one or more processors that are configured to execute software instructions……. Logic subsystem 602 may optionally include individual components that are distributed throughout two or more devices, which may be remotely located and/or configured for coordinated processing. One or more aspects of logic subsystem 602 may be virtualized and executed by remotely accessible networked computing devices configured in a cloud computing configuration..”)
identifying one or more portions of the medical data, bounded by the virtual landmarks registrations, that correspond to a current view, at the AR headset device, of one or more portions of the physical instance of the anatomical region; (Casas: Column 12 Lines 1-14: “…… In embodiments, registration is done with the help of optical markers, e.g. color or reflective markers in certain predefined anatomical landmarks of the patient 118 for the 3D scanner system 110, corresponding to markers of the same size and shape placed on the same predefined anatomical landmarks of the patient 118 during the preoperative 102 or intraoperative imaging 106 (e.g. radiopaque markers for CT or x-ray imaging), or virtual markers placed on the predefined anatomical parts in the graphical representation of the images obtained, in the preoperative or intraoperative setting, through the available user interface means 130, 132.” The area enclosed by virtual markers provides medical data corresponds to current view of patient seen by use of HMD )
generating one or more AR display base images based on a rendering of identified one or more portions of the medical data;( Casas: “ ……. The 3D volume image may be any surface rendering of a preoperative image.” Column 19 lines 5-15:  “ In embodiments, the augmented view 346 may comprise a real view blended with virtual graphics. The real view is provided as stereoscopic video images 116 of the scene. The virtual graphics is derived from computer means 100, e.g. 3D volume or digital images 108 of preoperative images 102, generally a CT scan, or an MR scan, or a combination of them. In this case the virtual graphics also correspond to views of real anatomic structures, available to the surgeon 128 only as computer graphics renderings.” This virtual graphics is the AR base image which will be overlaid on real image seen at HMD.)
sending the one or more AR display base images to the AR headset device. Column 19 lines 5-15:  “ In embodiments, the augmented view 346 may comprise a real view blended with virtual graphics. The augmented view is seen at AR device.” So the graphics rendering or AR base image is received by the AR device from the remote system where the base image AR image is generated.)

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Freese as modified by Casas and further in view of Sinha et al. ( US Patent Publication: 20200005486, “Sinha”).

Regarding claims 4, 11 and 18, Freese as modified by Casas doesn’t expressly teach, capturing one or more images via one or more cameras disposed on the AR headset device  (Freese, [0017]….The method includes receiving a first plurality of images from a medical imaging device and receiving a second plurality of images from an AR device interface on the AR display device.” ) but doesn’t expressly teach, 
 calculating a first spatial transformation based on the one or more captured images and a predefined fixed reference point in 3D space external to the AR headset device; and generating device pose data resulting from the spatial transformation, the device pose data representing a physical orientation and a position of the AR headset device.
However, Sinha teaches,  calculating a first spatial transformation based on the one or more captured images and a predefined fixed reference point in 3D space external to the headset device; (“[0058] In some examples, a plurality of query images of the physical environment may be utilized to estimate a pose of a user computing device with respect to the physical environment. For example and with reference again to FIG. 5, visitor 250 may move HMD device 50 around the room 200 to capture a sequence of query images of the room from different perspectives. Using these images a local query 3D map in the form of a 3D point cloud of the room 200 may be generated. The query 3D map may utilize its own coordinate system. This query 3D map may be used to estimate the pose of all the multiple query images jointly by computing a rigid transformation between the query 3D map coordinate system and the original 3D map coordinate system. Image features are fixed reference point.)
generating device pose data resulting from the spatial transformation, the device pose data representing a physical orientation and a position of the AR headset device. (“[0058] ….. This query 3D map may be used to estimate the pose of all the multiple query images jointly by computing a rigid transformation between the query 3D map coordinate system and the original 3D map coordinate system.  [0059] For example, where multiple query images are processed to generate a local query 3D point cloud, image features from the multiple query images are extracted and stored. To compute the camera poses for each of the multiple query images, the local query 3D point cloud and the query image features associated with the 3D points in the query 3D point cloud are utilized.”)
 Sinha and Freese as modified by Casas are analogous they are related to head tracking relating to medical imaging.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Freese as modified by Casas to have included calculating a first spatial transformation based on the one or more captured images and a predefined fixed reference point in 3D space external to the AR headset device; and generating device pose data resulting from the spatial transformation, the device pose data representing a physical orientation and a position of the AR headset device.as taught by Sinha. 
The motivation for the above is to use standard and well known method of pose detection of an image capture device/HMD.  

Regarding claims 5, 12 and 19, Freese as modified by Casas and Sinha teaches, capturing one or more images of the fiducial marker via the one or more cameras disposed on the AR headset device as the AR headset device changes headset poses and as the fiducial marker moves; (Freese, [0017]….The method includes receiving a first plurality of images from a medical imaging device and receiving a second plurality of images from an AR device interface on the AR display device.”  Casas Column 34 Lines 50-55: “In embodiments, the stereoscopic video image 116 is taken as the adaptable basic view of the surgeon 128 or surgeons, and may follow the surgeon's 128 head movements,” Sinha [0058] also teaches capturing  images of the environment when HMD moves. As HMD moves.)
calculating a second spatial transformation based on the one or more captured images of the fiducial marker and camera data via one or more fiducial tracking algorithms executed at the AR headset device; and generating respective coordinates representing one or more physical orientations and positions of the fiducial marker in the 3D space. (Casas, Column 4 Lines 43-49: Registration of the 3D volume and the 3D surface 120 is performed by computer means 100, as is the registration of the stereoscopic video with the 3D surface 122. In embodiments, registration of 3D volume 104 and stereoscopic video 116 is completed through an intermediate registration of both images with the 3D surface image 112 into a common coordinate system,.” “Column 23 Lines 17-19 : “… In embodiments, marker-based optical tracking is used for real-time location and orientation of instruments and devices 138.) 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freese as modified by Casas and  Sinha  and further in view of Krueger et al. (US patent Publication: 20080228064, “Krueger”).
Regarding claims 6, 13 and 20, Freese as modified by Casas and Sinha  doesn’t expressly teach, calculating a third spatial transformation based on a fixed distance of an instrument between the fiducial marker and a tip of the instrument to generate respective coordinates representing one or more physical orientations and positions of tip of the instrument in the 3D space. 
However, Krueger teaches, calculating a third spatial transformation based on a fixed distance of an instrument between the fiducial marker and a tip of the instrument to generate respective coordinates representing one or more physical orientations and positions of tip of the instrument in the 3D space. (“[0003]…..Accordingly, a fiducial marker assembly including two or more (usually three or more) fiducial markers is disposed on the instrument at a defined distance from the instrument tip. By locating the markers, the location and orientation of the fiducial marker assembly is determined. As the interventional instrument has fixed orientation and position respective to the fiducial marker assembly, this in turn determines the location, and optionally the orientation, of the instrument tip.” “[0021]….Three fiducial markers at fixed positions relative to one another and relative to the interventional instrument 20, and with sufficient spatial distribution in three-dimensions, is generally sufficient to accurately determine the spatial location and orientation of the interventional instrument 20.”  Casas, Column 4 Lines 43-49: Registration of the 3D volume and the 3D surface 120 is performed by computer means 100, as is the registration of the stereoscopic video with the 3D surface 122. In embodiments, registration of 3D volume 104 and stereoscopic video 116 is completed through an intermediate registration of both images with the 3D surface image 112 into a common coordinate system,.” “Column 23 Lines 17-19 : “… In embodiments, marker-based optical tracking is used for real-time location and orientation of instruments and devices 138.) 

Krueger and Freese as modified by Casas, Sinha and Price are analogous they are related to head tracking relating to medical imaging.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Freese as modified by Casas, Sinha and Price to have included calculating a third spatial transformation based on a fixed distance of an instrument between the fiducial marker and a tip of the instrument to generate respective coordinates representing one or more physical orientations and positions of tip of the instrument in the 3D space as taught by Krueger and Casas.
The motivation for the above is to achieve an easier determination of the position of instrument on patient‘s body.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612